Title: To James Madison from Charles Pettit, 10 October 1801 (Abstract)
From: Pettit, Charles
To: Madison, James


10 October 1801, Philadelphia. Writes as president of an incorporated insurance company to complain of Spanish attacks on American shipping. Notes abatement of abuses by Great Britain and France; it is therefore improbable that the latter instigated these seizures. Sole ground seems to be “the idle pretence of holding Gibraltar in a State of Blockade by a few paltry Privateers.” This is not a basis for capturing American ships bound for Spanish ports or ports of Mediterranean countries friendly with Spain. All such ships pass near Gibraltar and often stop there for information or convoy. Concludes that depredations were committed by marauders without assent or knowledge of Spanish government and hopes “they will be suppressed and restitution awarded on application from the United States.”
 

   RC (DNA: RG 76, Spain, Treaty of 1819, Misc. Records, ca. 1801–24); Tr (DNA: RG 233, President’s Messages, 7A-D1). RC 2 pp. Tr sent as enclosure in JM to Jefferson, 18 Apr. 1802, and transmitted by Jefferson to the House of Representatives on 20 Apr. 1802. Printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:440.


   JM had known Revolutionary patriot and Philadelphia merchant Charles Pettit while serving in the Continental Congress in the 1780s. Pettit had been a member of the Continental Congress between 1785 and 1787 (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 3:260 n. 8).

